DETAILED ACTION
Responsive to the claims filed April 7, 2020. Claims 1-22 are pending .The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "travel data" in lines 5, 6, 9, and 10. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this travel data is the same as the travel data previously recited or different travel data. 
Claims 2-4 and 7-13 recite the limitation " travel data". There is insufficient antecedent basis for this limitation in the claim. It is unclear which travel data this limitation is referring to. 
 Claim 14 recites the limitation "travel data" in lines 6, 9, 11 and 12. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this travel data is the same as the travel data previously recited or different travel data. 
Claims 15-17 and 20 recite the limitation " travel data". There is insufficient antecedent basis for this limitation in the claim. It is unclear which travel data this limitation is referring to. 
Claim 21 recites the limitation "travel data" in lines 6, 7, 10, and 11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this travel data is the same as the travel data previously recited or different travel data. 
Claim 22 recites the limitation "travel data" in lines 6, 9, 11, and 12. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this travel data is the same as the travel data previously recited or different travel data. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Pietro et al (US 10,317,240).
As per claim 1, Di Pietro et al teach a travel model generation system that generates a travel model of a vehicle on the basis of travel data of the vehicle, the system comprising: 
an obtainment unit configured to obtain the travel data from the vehicle (see at least fig 1 global map server 102); 
a filtering unit configured to exclude, from the travel data obtained by the obtainment unit, travel data to be excluded from learning; a generating unit configured to learn travel data from which the travel data to be excluded from the learning has been excluded by the filtering unit and generate a first travel model on the basis of a result of the learning; and a processing unit configured to process the travel data excluded from the learning in accordance with a condition associated with the travel data excluded from the learning (see at least column 8, line 45-column 10, line 44, column 20, lines 4-30; travel data with certain conditions such as low confidence or lower quality thresholds are filtered and not used to train the global map server) .
As per claim 2, Di Pietro et al teach wherein the condition is that the vehicle is traveling in a specific scene; and the processing unit generates a second travel model for the travel data excluded from the learning (see at least column 20, lines 31-47).
As per claim 3, Di Pietro et al teach wherein in accordance with the condition, the processing unit discards the travel data excluded from the learning (see at least column 10, line 9-12).
As per claim 4, Di Pietro et al teach wherein in accordance with the condition, the processing unit gives a penalty to the travel data excluded from the learning, and makes that travel data subject to the learning (see at least column 9, line 49-column 10, line 44: confidence/quality level assigned to travel data).
As per claim 5, Di Pietro et al teach wherein the condition is that the vehicle is not traveling in a specific scene (see at least column 9, line 49-column 10, line 20; not in area of interest/location).
As per claim 6, Di Pietro et al teach a determining unit configured to determine whether or not the vehicle is traveling in the specific scene (see at least column 9, line 49-column 10, line 44; location/area of interest).
As per claim 7, Di Pietro et al teach wherein the determining unit determines that the vehicle is traveling in the specific scene on the basis of comment information included in the travel data (see at least column 9, lines 39-48).
As per claim 8, Di Pietro et al teach wherein the determining unit determines that the vehicle is traveling in the specific scene on the basis of emergency operation information of the vehicle included in the travel data (see at least column 9, lines 39-48; severity of accident, column 2, lines 54-65; emergency situation).
As per claim 9, Di Pietro et al teach wherein the determining unit determines that the vehicle is traveling in the specific scene on the basis of information pertaining to a driver of the vehicle included in the travel data (see at least column 9, line 49-column 10, line 44; location/area of interest).
As per claim 10, Di Pietro et al teach wherein the determining unit determines that the vehicle is traveling in the specific scene on the basis of a risk potential obtained from the travel data (see at least column 2, lines 43-65).
As per claim 11, Di Pietro et al teach wherein the filtering unit excludes travel data not belonging to a specific class from the learning as a result of classifying the travel data obtained by the obtainment unit (see at least column 11, lines 12-24).
As per claim 12, Di Pietro et al teach wherein the travel data obtained by the obtainment unit includes vehicle movement information (see at least column 11, lines 19-22).
As per claim 13, Di Pietro et al teach wherein the generating unit includes a learning unit configured to learn travel data; and the learning unit uses already-learned data to learn travel data from which the travel data to be excluded from the learning has been excluded by the filtering unit (see at least column 25, line 59-column 26, line 10).
Claims 14-22 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/              Primary Examiner, Art Unit 3661